significant nae no department of the treasury internal_revenue_service washington d c government entities oct tep ra az - re dear company former parent this letter constitutes notice that the company's request for a modification of the conditional waiver of the minimum_funding_standard for the plan for the plan_year ending that was granted in a ruling letter dated date and modified september in our ruling letter dated date has been approved accordingly condition is replaced with the following condition no later than five days after the effective date of the company's plan_of_reorganization under chapter the company makes contributions to the equal to the lesser_of i plan for the plan_year ending september the amount necessary to maintain a credit balance in the funding_standard_account of the plan as of september balance of the amortization base with respect to the waived amount that is established and maintained under sec_412 of the code or ii the amount of the full funding limitation for the plan_year ending september _ not less than the outstanding - the change is being made so that the condition is consistent with the conditions of a waiver of the minimum_funding_standard granted for a plan sponsored by the company covering a different group_of_employees for the plan_year ending september this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager authorized representative pursuant to a power_of_attorney on file in this office we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b if you require further assistance in this matter please contact to the manager and to your sincerely yours lat director ployee plans
